Name: 2003/253/EC: Council Decision of 19 December 2002 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Canada pursuant to Article XXVIII of GATT 1994 for the modification of concessions with respect to cereals provided for in EC Schedule CXL annexed to the GATT 1994
 Type: Decision
 Subject Matter: plant product;  international trade;  international affairs;  trade;  America;  European construction;  tariff policy
 Date Published: 2003-04-11

 Avis juridique important|32003D0253(01)2003/253/EC: Council Decision of 19 December 2002 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Canada pursuant to Article XXVIII of GATT 1994 for the modification of concessions with respect to cereals provided for in EC Schedule CXL annexed to the GATT 1994 Official Journal L 095 , 11/04/2003 P. 0036 - 0037Council Decisionof 19 December 2002concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Canada pursuant to Article XXVIII of GATT 1994 for the modification of concessions with respect to cereals provided for in EC Schedule CXL annexed to the GATT 1994(2003/253/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) On 26 July 2002, the Council authorised the Commission to open negotiations under Article XXVIII of the GATT 1994 with a view to modifying certain concessions for cereals. Accordingly, the European Community notified the WTO on 26 July 2002 of its intention to modify certain concessions in EC Schedule CXL.(2) Negotiations have been conducted by the Commission in consultation with the Committee established by Article 133 of the Treaty and within the framework of the negotiating directives issued by the Council.(3) The Commission has negotiated with Canada, the WTO Member having a substantial supplying interest, an Agreement in the form of an Exchange of Letters.(4) The Agreement in the form of an Exchange of Letters between the European Community and Canada should therefore be approved.(5) In order to ensure that the Agreement may be fully applied by 1 January 2003 and pending the amendment of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), the Commission should be authorised to adopt temporary derogations from that Regulation.(6) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(2),HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and Canada pursuant to Article XXVIII of GATT 1994 for the modification of concessions with respect to cereals provided for in EC Schedule CXL annexed to the GATT 1994 is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2To the extent necessary to permit the full application of this Agreement by 1 January 2003, the Commission may derogate from Regulation (EEC) No 1766/92, in accordance with the procedure referred to in Article 3(2) of this Decision, until that Regulation is amended but not later than 30 June 2003.Article 31. The Commission shall be assisted by the Management Committee for Cereals instituted by Article 23 of Regulation (EEC) No 1766/92.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 4The President of the Council is hereby authorised to designate the person empowered to sign the Agreement in order to bind the Community.Done at Brussels, 19 December 2002.For the CouncilThe PresidentM. Fischer Boel(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1666/2000 (OJ L 193, 29.7.2000, p. 1).(2) OJ L 184, 17.7.1999, p. 23.